 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       STEVEN EMBREY,                                  No. 2:17-cv-1973 MCE AC P
12                           Plaintiff,
13             v.                                        ORDER
14       M. WALIK, et al.,
15                           Defendants.
16

17            On May 24, 2021, plaintiff filed a letter with the court asking that this matter be reopened

18   because for various reasons, he was unable to timely file a first amended complaint.1 See

19   generally ECF No. 29. He also asks that copies of all filings in this matter be sent to him. See id.

20   ////

21   ////

22   ////

23   ////

24   ////

25   1
       On April 15, 2020, the court screened plaintiff’s complaint, directed him to amend it, and gave
26   him 45 days within which to do so. ECF No. 19 at 9. Thereafter, plaintiff was given two
     extensions of time to comply with the court’s order, including an initial 90-day extension, and a
27   subsequent 45-day extension. See ECF Nos. 23, 25. The record also indicates that plaintiff failed
     to file objections to the undersigned’s November 5, 2020, recommendation that this matter be
28   dismissed.
                                                       1
 1          This civil rights action was closed on December 15, 2020. See ECF Nos. 27, 28. Plaintiff
 2   is advised that documents filed by plaintiff since the closing date will be disregarded, and no
 3   orders will issue in response to future filings.
 4   DATED: May 27, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
